DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                   Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2021/11/05 has been entered.
This Office action is in response to Applicant's amendment filed 2021/11/05. Applicant has added claims 35-36. Currently, claims 1-20 AND 33-36 remain pending in the application. 

   Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christophorou et al. (US 4,175,048).
Regarding claims 1 and 5,  Christophorou teaches a high voltage electric equipment (title, abstract) in combination with a dielectric fluid comprising a linear octafluorobutene (perfluorobutene-2 or component A in the amount of 10-30%; [Tables 1 and 2, 5:8-22]. Note that the concentration limit of 10% for component A meets the instant limitation of “less than 10%” (i.e. 9.99%) due to a very close proximity.  Therefore; “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected [the claimed product and a product disclosed in the prior art] to have the same properties.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  [MPEP 2131.03, R6].  Furthermore, this is more evident by applicant’s disclosure wherein the amount of 3% octafluorobutene-2 corresponds to 300 mbar; [PgPub: 36], and at the 0 ºC temperature pressure of octafluorobutene-2 is chosen in the range of 900-1100 mbar; [PgPub: 53].  By assuming this pressure being 1050 mbar, then the amount of octafluorobutene-2 can be calculated (3% X 1050/300) as being equal to 10.5 %, which illustrates the fact that a slightly higher amounts of octafluorobutene-2 would not adversely affect performance  of instantly claimed composition, and thus Christophorou 10 % does indeed renders this limitation obvious.  The above simple percentage calculation is in fact a verification of Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) case law.
Regarding claims 2-4,  The Office realizes that all the claimed effects or physical properties (inert, global warming potential, median lethal dose) are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients, in the claimed ranges, and was prepared under substantially similar conditions, and that the original specification specifies. Therefore, the properties would naturally arise from a combination of specific ingredients (linear octafluorobutene or perfluorobutene-2).  Therefore, the claimed effects and physical properties, i.e. inertness, global warming potential, median lethal dose, would expectedly be achieved by a composition with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
 Regarding claims 5, 11 and 14-15,  Christophorou teaches a high voltage electric equipment (title, abstract) in combination with a dielectric fluid comprising  component a)- linear octafluorobutene (octafluoro-2-ene) in the amount of 30%; [3: table B such as nitrogen and carbon dioxide; [abstract, 5: 31].
Regarding claims 12-13 and 18-19,  Christophorou teaches carrier gases such as nitrogen and carbon dioxide; [abstract, 5: 31], and another fluoro-olefin such as C7F14 perfluoroheptene (component C); [3: table 1]. 
Regarding claims 6 and 10,  The Office realizes that all the claimed effects or physical properties (dew point below minimum operating temperature, global warming potential or GWP) are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients, in the claimed ranges, and was prepared under substantially similar conditions, and that the original specification specifies. Therefore, the properties would naturally arise from a combination of specific ingredients (linear octafluorobutene).  Therefore, the claimed effects and physical properties, i.e. dew point below minimum operating temperature and GWP, would expectedly be achieved by a composition with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
Regarding claims 7-9 and 20, the instant claims include the limitations of “partial pressure, partial pressure and total pressures” of the arc extinction dielectric fluid which comprises components A and B. It is noted that these pressures, along with their corresponding “dew points” are, clearly, a function of the amounts of participating components of dielectric fluid (A and B).  Out of these two components only the amount of component A is claimed (at least 3%).  As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir), [MPEP 2144.05].  In the instant case, at the time, before the effective filing date, of invention it would have been obvious to person of ordinary skill in the art to adjust the claimed partial and total pressure by selecting a desired amounts of fluids constituents with the motivation of obtaining a desired operation of the apparatus. 

Claims 16-17 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Christophorou et al. (US 4,175,048) as applied to claim 1 and further in view of Luly et al. (US 2008/0135817 A1).
Regarding claims 16-17 and 33-34,  Christophorou does not teach the instantly claimed oxygen. However, the analogous art of Luly teaches a dielectric fluid, including ingredients of Christophorou, comprising oxygen and carbon dioxide; [0044, page 11: table 1, page 19: claim 2], nitrous oxide; [101, page 17: table 2, claim 8].  At the time, .

Allowable Subject Matter
Claims 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The instantly claimed composition does not teach the amount of linear octafluorobutene being 3% to less than 5%. 

Response to Arguments
Applicant's arguments filed 2021/11/05 have been fully considered but they are not persuasive, completely. Because:
Applicant’s main argument (pages 7-8) is with regard to the amount(s) of dielectric linear octafluorobutene compound in dielectric fluid of Christophorou and their proximity to instantly claimed value namely 3% to less than 10% it is noted that; this argument has been discussed during the recent interview of the record (2021/11/08) and will be addressed similarly again.  The interpretation of applicant on the role of SF6 6 along with the other four components; [table II; first row]. This is also true for the lowest voltage breakdown of 81.7% wherein the SF6 is also present; [table II; 5th row].  Interestingly, presence of C4F8 in amount of 10% results in voltage breakdown of 96.3%; [table II; 4th row]. A comparison of different concentrations of five components of Christophorou’s dielectric fluid shows a major voltage breakdown departure of 81.7% on row 5 of the above table only.  This is a strong indication of the fact that even applicant’s dielectric fluid with C4F8 concentration of about less than 10% (i.e. 9%) would be quite functional, without any deficiency, which is contrary to applicant’s argument. The role of other ingredients such as nitrogen or SF6 in view of applicant’s “comprising” claim language would not be a relevant matter.  However, the above arguments in view of applicant’s new claims 35 and 36 and introduction of new limitations is persuasive.  Please see the action above.
Further, the applicant’s argument that Christophorou teaches that linear octafluorobutene does “not increase the dielectric strength in low percentage mixtures N2, as much as an equal amount of SF6” is not sufficient to render the claim non-obvious.  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  See MPEP § 2123.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2021/11/16
/LIAM J HEINCER/Primary Examiner, Art Unit 1767